Name: Commission Regulation (EC) No 2316/95 of 29 September 1995 extending the suspension of the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  international trade;  trade policy;  tariff policy
 Date Published: nan

 No L 233/72 [~EN Official Journal of the European Communities 30 . 9 . 95 COMMISSION REGULATION (EC) No 2316/95 of 29 September 1995 extending the suspension of the advance fixing of export refunds on beef and veal HAS ADOPTED THIS REGULATION : Article 1 1 . The suspension of the lodging of applications for export licences with advance fixing of the refund for the products referred to in Article 1 of Commission Regula ­ tion (EC) No 2130/95 (^ is hereby extended to cover the period from 2 to 6 October 1995. 2. Notwithstanding paragraph 1 above, suspension shall not apply to applications for licences for the products referred to in Article 10 (5) of Regulation (EC) No 1445/95. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1967 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), and in parti ­ cular Article 10 thereof, Whereas Commission Regulation (EC) No 2259/95 (4) temporarily suspends the advance fixing of export refunds on beef and veal ; whereas the reasons for the suspension continue to exist ; whereas, therefore, the measure should be maintained until the entry into force of new provi ­ sions, except for certain applications for licences covering a quantity less than 22 tonnes and referred to in Article 10 (5) of Regulation (EC) No 1445/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on 30 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 148 , 28. 6. 1968 , p. 24. (2 OJ No L 45, 1 . 3 . 1995, p. 2. 3 OJ No L 143, 27. 6. 1995, p. 35. (4) OJ No L 230 , 27. 9 . 1995, p. 49. 0 OJ No L 214, 8 . 9 . 1995, p. 1 .